DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 15 December 2021. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are the independent claims. This action is non-final. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,238,073 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application
U.S. Patent No. 11,238,073 B2
1. An apparatus, the apparatus comprising: a processor; and memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 

having connections to one or more sibling entities and one or more parent entities; receiving a first discovery request, wherein the first discovery request comprises a valid discovery criteria; 

applying the valid discovery criteria over one or more resources available locally; 

identifying if the one or more resources meet the valid discovery criteria locally; 

when none of the one or more resources meet the valid discovery criteria locally, determining that the first discovery request should be forwarded to selected sibling entities of the one or more sibling entities; 

forwarding the first discovery request to the selected sibling entities; 

receiving, within a time window to wait for a response, first discovery results that comprises information of discovered resources from the selected sibling entities; 

when no resource that meet the valid discovery criteria is identified from the selected sibling entities, further determining whether the first discovery request should be forwarded to selected parent entities of the one or more parent entities; 

if there is a determination that the first discovery request should be forwarded to the selected parent entities, forwarding the first discovery request to the selected parent entities; 

receiving second discovery results that comprise information of discovered resources from the selected parent entities; 

aggregating the first discovery results and the second discovery results; 

and sending the aggregated discovery results including the discovered resources.
21. An apparatus, the apparatus comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 

having connections to one or more sibling apparatuses and one or more parent apparatuses; 

exchanging information with the one or more sibling apparatuses, wherein the information comprises resources and semantic descriptions that are hosted on other sibling apparatuses; 

receiving a semantic discovery request, wherein the request comprises a valid discovery criteria; 

applying the discovery criteria over resources available locally; 

identifying one or more desired resources that do not meet the discovery criteria locally for an associated machine-to-machine (M2M) area network; 

when no desired resource is identified locally for the associated M2M area network, determining that the semantic discovery request should be forwarded to selected sibling apparatuses of the other sibling apparatuses; 

generating a time window to wait for a response from the sibling apparatuses when no desired resource is identified locally; 

forwarding the request to the selected sibling apparatuses of the other sibling apparatuses; 

receiving, within the time window, discovery results that comprises discovered resource lists from the selected sibling apparatuses; 

when no desired resource is identified from sibling apparatuses, further determining whether the semantic discovery request should be forwarded to selected parent apparatuses of the other parent apparatuses; 

forwarding the request to the selected parent apparatuses of the other parent apparatuses; 

receiving discovery results that comprise discovered resource lists from the selected parent apparatuses; 

aggregating the discovery results that comprise discovered resource lists from the selected parent apparatuses and discovery results that comprise discovered resource lists from the selected sibling apparatuses; 

and returning the aggregated discovery results including the discovered resources.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:

	1.) Song et al., Method and system for semantically querying a database by a machine-to-machine application (US 2016/0004767 A1).

2.) Song et al., Method and system for generating a virtual thing for a machine-to-machine application and a method and system for providing a result of a virtual thing to a machine-to-machine application (US 2015/0370900 A1).

3.) Dong et al., Method and apparatus to support m2m content and context based services (US 2013/0203394 A1).

3.) Welton et al., Parallel processing database tree structure (US 9,171,042 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161

/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161